EXHIBIT 99.1 Contact: Bill Lackey Director, Investor Relations Corporate 310.615.1700 blackey3@csc.com FOR IMMEDIATE RELEASE Moved On PR Newswire Date:February 10, 2009 Mike Dickerson Director, Media Relations Corporate 310.615.1647 mdickers@csc.com CSC REPORTS SOLID THIRD QUARTER EARNINGS, IMPROVED MARGINS AND STRONG FREE CASH FLOW PERFORMANCE FALLS CHURCH, Va., Feb. 10 CSC (NYSE: CSC) today reported fiscal 2009 third quarter revenues of $3.95 billion with earnings per share for the quarter of $1.06 fully diluted. The company also reported year-to-date revenues of $12.6 billion, a 5% increase over the same period last year. Year-to-date earnings per share, fully diluted, were $4.80, including $2.43 from the IRS resolution reported in the second quarter (up 131% in reported earnings per share over the comparable period last year). Highlights also include: · Net income of $161 million for the quarter; Operating income of $371 million, up 8% year-over-year; · Operating cash flow of $583 million for the quarter, bringing the year-to-date operating cash flow to $928 million, an increase of $430 million year-to-date; · Free cash flow of $333 million for the quarter, bringing year-to-date free cash flow to $170 million, a $544 million improvement over last year; · Pre-tax margin of 6.58 % for the quarter, representing an 18 basis point improvement year-over-year; and an operating margin of 9.4%, a 110 basis point improvement year-over-year. - more - CSC - Page 2 February 10, 2009 Commenting on the results, CSC Chairman, President and Chief Executive Officer Michael W.
